Citation Nr: 9920411	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-48 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits, 
including the question of whether the original amount of the 
overpayment, in the calculated amount of $5,489.00 was 
properly created.

(The issue of entitlement to an increased rating for 
esophagitis with gastroesophageal reflux status post Nissan 
fundoplication with esophageal stricture, currently evaluated 
as 50 percent disabling, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1948 to 
February 1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), and by the RO's Committee on Waivers and Compromises 
(Committee), which denied the benefit sought on appeal.


REMAND

A preliminary review of the record in the present case 
reveals a need for clarification and additional action by the 
RO, before the Board may properly proceed with appellate 
review.  

It appears that the veteran was notified by RO letter dated 
in October 1995 that his VA compensation benefits had been 
reduced, and that he had been paid too much, resulting in an 
overpayment.  This debt resulted from the fact that the 
veteran had received a tort claim settlement for a certain 
disability, and was subsequently awarded VA compensation 
benefits for that same disability.  To avoid duplication of 
benefits, the RO indicated that the veteran's VA disability 
compensation was being offset by the amount of the tort claim 
settlement.  The RO also indicated that the veteran would be 
notified as to how much he was overpaid, and how he could 
repay the debt.  According to a June 1996 Decision on Waiver 
of Indebtedness, issued by the Committee on Waivers and 
Compromises (Committee), the veteran was notified of the 
overpayment amount and his waiver rights in October 1995.  A 
copy of that notification letter is not present in the 
veteran's claims folder.

In March 1996, the veteran requested a waiver of recovery of 
the overpayment.  The Committee denied the veteran's request 
for waiver in a June 1996 decision, and the RO adjudicated 
the waiver issue in a September 1996 statement of the case.  
However, it appears from the language of the veteran's March 
1996 claim, combined with several other statements of record 
from the veteran, that he disagreed with the creation of any 
indebtedness.  

Recently, in a statement from the veteran received in August 
1998, the veteran indicated that despite information he had 
received, he still did not understand why his award was 
reduced.  He requested a breakdown in "simple English," and 
in August 1998, the RO furnished the veteran with a letter 
explaining the benefit reduction.  Nevertheless, as evidenced 
by the veteran's April 1999 written Informal Hearing 
Presentation, the veteran continued to dispute the underlying 
debt, in addition to requesting a waiver of recovery of the 
overpayment.

Despite the veteran's challenge to the validity of the debt, 
it does not appear that the RO has issued a statement of the 
case on the creation issue.  It is clear from the veteran's 
letters of record that he continues to challenge the debt.  
In circumstances where a veteran challenges both the validity 
of the debt and requests waiver and an appeal is initiated as 
to both issues, a statement of the case must be issued fully 
discussing both the validity of the debt and the reasons for 
not granting a waiver. See Schaper v. Derwinski, 1 Vet. App. 
430 (1991); VAOPGCPREC 6-98 (April 24, 1998).  Before 
adjudicating a waiver application, the lawfulness of a debt 
must first be decided.  Schaper, supra.  The VA General 
Counsel's opinion noted above recently reinforced this 
obligation, by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered. 

In the present case, communications from the veteran clearly 
show that he has been contesting the validity of the debt.  
However, a statement of the case has only been issued on the 
waiver issue.  The reason for this failure is not clear from 
the record or from any RO communications to the veteran.  
Given the veteran's continuing disagreement with the creation 
of the debt to begin with and the opinion of the VA General 
Counsel cited above, the Board believes that it may not 
properly proceed with appellate review until appropriate 
action on the creation issue has been accomplished. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be requested to 
complete and furnish a Financial Status 
Report.

2.  The RO and the Committee should then 
review the expanded record.  The RO 
should determine whether an overpayment 
of VA compensation benefits was properly 
created.  If so, the Committee should 
determine whether any remaining amount 
not already waived should be waived.  The 
veteran should then be furnished with a 
statement of the case clearly and fully 
addressing and discussing both the 
validity of the debt and the waiver 
questions.  The statement of the case 
should cite and discuss all laws and 
regulations pertinent to the creation of 
the debt and the calculation of the 
amount of the debt should be clearly 
explained with reference to pertinent 
dates, amounts, and events and the effect 
of such factors under applicable laws and 
regulations governing the manner and 
amount of payment of the VA compensation 
benefits in question.  The statement of 
the case should also clearly discuss 
entitlement to a waiver of the recovery 
of the overpayment under applicable laws 
and regulations.  After affording the 
veteran a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review. 



The purpose of this remand is to clarify the record, to 
comply with a precedent opinion of VA's General Counsel, and 
to ensure due process of law.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The veteran is free to submit additional evidence in 
connection with his appeal.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


